DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


1. The following is a Final Office Action in response to applicant’s arguments filed on January 25, 2021

Claims 21-39 are pending 
Examiner’s Note: The term, “processor”, is defined in the specification on page 55, lines 4-5, as a central processing unit (CPU). Therefore, the term, “processor, as used in the claims is considered a hardware element.

Response to Arguments

1.) Applicant’s remarks filed on 1/25/2021 regarding 35 U.S.C. 102(a)(1) rejection of claims 21, 22, 27, and 37 have been fully considered, but are not persuasive. 	In the remarks, applicant argues: 	a) Reference US 20190081889, Fieau does not teach supporting communication		of firewall session state information from a primary router to a secondary router   
	b) Fieau reference to a firewall does not teach use of firewall session state 	information since the communication path management device is not disposed 	between the end router 30 and the end router 130.
The examiner respectfully disagrees with the applicant. With respect to argument “a”, Fieau clearly discloses in figure 1 and paragraphs 0006, 0069, 0071 that a communication path management device lies along a data path [para. 0069] that is communicatively coupled to a first router[30] and a secondary router[130].  Moreover, an intermediate device, such as a firewall, may lie via the data path for the purpose of providing session parameter analysis in order to determine the eligibility of a data path[para. 0069]. Once determined, an initial message may be transmitted using the data path via the first router and a second router[para. 0071], wherein the session initialization information may contain information relating to quality-of-service, bandwidth constraints, etc [i.e. firewall session state information][para. 0006]
	In regards to argument “b”, Fieau discloses in paragraph 0069 and figure 1, that   	it’s possible for several communication path management devices to be present 	on the data path between a terminal[10] and remote appliance[70]. Therefore, 	since the first and second routers share the data path between the terminal and 	remote appliance, multiple management device may occupy locations 	intermediate to the first and second routers.

2.) Applicant’s remarks filed on 1/25/2021 regarding 35 U.S.C. 103 rejection of claim 38 has been fully considered, but are not persuasive. 	In the remarks, applicant argues: 	a) Kanada fails to teach a firewall policy 	b) Kanada does not teach sending a firewall policy, by the primary router, to a 		 secondary router and applying the policy changes.	c) Kanada does not teach sending, by the primary router toward the secondary 	router, an indication of application of the change to the firewall policy.
	The examiner respectfully disagrees with the applicant. In regards to argument “a”, Kanada teaches in paragraph 0004 that a network resource management server may provide a policy to nodes. The reference Fieau, paragraph 0037, is relied upon to teach that a firewall may be part of the network[i.e. node]. Consequently, the combination of Fieau and Kanada disclose that policy information may be provided to a firewall node via the network.
In regards to argument “b”, Kanada teaches in paragraphs 0182, 0246 and figure 4C that an SNSLP message may be exchanged between router[104] and router[103], wherein the SNSLP message may conveyed directly from a first router to a second router without using the resource management server.  In regards to argument “c”, Kanada discloses in paragraph 0261, that a message exchanged between endpoints indicates how much a QoS[i.e. policy] may have 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1. Claims 21, 22, 32, and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20190081889, Fieau 
 	In regards to claim 21, Fieau teaches an apparatus, comprising: at least one processor(see US 20190081889, Fieau, fig. 4, item 230[processing unit]); andat least one memory including computer program code(see US 20190081889, Fieau, para. 0112 and fig. 4, item 220[memory], where programming code stored in a memory);wherein the at least one memory and the computer program code are configured to, with the at least one processor(see US 20190081889, Fieau, fig. 4, items 220[memory] and 230[processing unit] ), cause the apparatus to at least: 	support communication of firewall session state information from a primary router to a secondary router via a datapath secure session between a datapath of the primary router and a datapath of the secondary router(see US 20190081889, Fieau, para. 0069 and fig. 1, where a communications path management device[20] may be located in a firewall present on the data path between a first router[30] and second router[130] and wherein the management device provides session parameters[i.e. session state information]).
 	In regards to claim 22, Fieau teaches the apparatus of claim 21, wherein the firewall session state information includes at least one of existing session state information or new session state information(see US 20190081889, Fieau, para. 0012, where a characteristic of a session[i.e. session state] is analyzed for communication flow between first and second routers). 	In regards to claim 32, Fieau teaches the apparatus of claim 21, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least: 	receive, at an interface device of the secondary router, a packet(see US 20190081889, Fieau, para. 0069, where a router implicitly receives packet flow information); determine, by the interface device of the secondary router based on the packet, context information associated with the packet(see US 20190081889, Fieau, para. 0020, where signaling messages[i.e. packet] includes information describing requirements[i.e. context] of a terminal and appliance that is received the communication path management device for analysis); 	send, by the interface device of the secondary router toward the datapath of the secondary router, the context information associated with the packet(see US 20190081889, Fieau, para. 0069 and fig. 1, where a communications path management device[20] may be located in a firewall present on the data path between a first router[30] and second router[130] and wherein the management device provides session information[e.g. context information]); and 	  	receive, by the interface device of the secondary router, the firewall session state information(see US 20190081889, Fieau, fig. 1 and para. 0069, where the communication path management device analyzes session information on the datapath between a first router[30] and second router[130], wherein an intermediate appliance may include a firewall). 	 	In regards to claim 37, Fieau teaches the apparatus of claim 21, wherein the apparatus is the primary router or the secondary router(see US 20190081889, Fieau, para. 0010, where a first router and a second router are used to form a communication path).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


2.) Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190081889, Fieau in view of US 8959612, DeBaille

 	In regards to claim 27, Fieau teaches the apparatus of claim 21. Fieau does not teach wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least: 	support communication of the firewall session state information from the primary router to the secondary router via a control plane secure session between a management instance of the primary router and a management  (see US 8959612, DeBaille, col. 2, lines 48-65 and col. 8, lines 9-11, where an interconnection system provides data security for data exchanged between a first network and a second network, wherein a first router in the first network sends a data stream, via a first firewall, to a second firewall via a second router in a second network, wherein the interconnection system provides management services). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fieau with the teaching of DeBaille because a user would have been motivated to enhance network security when transmitting session information between a first router and a second router, taught by Fieau, by configuring a second firewall, taught by DeBaille, to perform filtering of packet information based on port number(see DeBaille, col. 2, lines 48-col. 3, lines 7)


 	In regards to claim 23, Fieau teaches the apparatus of claim 21. Fieau does not teach wherein, to support communication of the firewall session state information from the primary router to the secondary router via the datapath secure session, the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least: 	provide the firewall session state information from a firewall instance of the primary router to the datapath of the primary router via a fast-path firewall link 	However, Devarajan teaches wherein, to support communication of the firewall session state information from the primary router to the secondary router via the datapath secure session, the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least: 	provide the firewall session state information from a firewall instance of the primary router to the datapath of the primary router via a fast-path firewall link(see US 20170142068, Devarajan, para. 0004 and 0101, where a fast path is used to process a firewall session, wherein tracking of the session is provided using a state-full TCP proxy). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fieau with the teaching of Devarajan because a user would have been motivated to process firewall session information using a fast path when transmitting information between a first router and a (see Devarajan, para. 0116)

4.) Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190081889, Fieau in view of US 8339959, Moisand
 	In regards to claim 24, Fieau teaches the apparatus of claim 21. Fieau does not teach wherein, to support communication of the firewall session state information from the primary router to the secondary router via the datapath secure session, the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least:  	receive the firewall session state information at the datapath of the primary router from a firewall instance of the primary router via a fast-path firewall link; and 	send the firewall session state information from the datapath of the primary router toward the datapath of the secondary router via the datapath secure session 	However, Moisand teaches wherein, to support communication of the firewall session state information from the primary router to the secondary router via the datapath secure session, the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least:  	receive the firewall session state information at the datapath of the primary router from a firewall instance of the primary router via a fast-path firewall link(see US 8339959, Moisand, col. 5, lines 26-52, where a routing plane and forwarding plane operate as a router and configured to use a fast path data path during a communication session event[e.g. provisioning of session state info.] via a firewall fast path.); and 	send the firewall session state information from the datapath of the primary router toward the datapath of the secondary router via the datapath secure session(see US 8339959, Moisand, col. 1, lines 40-42, where a firewall forwards flow state information of a communication session between two devices[e.g. routers]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fieau with the teaching of Moisand because a user would have been motivated to process firewall session information using a fast path when transmitting information between a first router and a second router in order to enable processing state information more efficiently(see Moisand, col. 3, lines 39-54)
 	In regards to claim 25, Fieau teaches the apparatus of claim 21. Fieau does not teach wherein, to support communication of the firewall session state information from the primary router to the secondary router via the datapath secure session, the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least: 	receive the firewall session state information at the datapath of the secondary router from the datapath of the primary router via the datapath secure session; and  	send the firewall session state information from the datapath of the secondary router to a firewall instance of the secondary router via a fast-path firewall link 	However, Moisand teaches wherein, to support communication of the firewall session state information from the primary router to the secondary router via (see US 8339959, Moisand, col. 1, lines 40-42, where a firewall forwards flow state information of a communication session between two devices[e.g. routers]); and  	send the firewall session state information from the datapath of the secondary router to a firewall instance of the secondary router via a fast-path firewall link(see US 8339959, Moisand, col. 5, lines 26-52, where a routing plane and forwarding plane operate as a router and configured to use a fast path data path during a communication session event[e.g. provisioning of session state info.] via a firewall fast path.). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fieau with the teaching of Moisand because a user would have been motivated to process firewall session information using a fast path when transmitting information between a first router and a second router in order to enable processing state information more efficiently(see Moisand, col. 3, lines 39-54)
 	In regards to claim 26, Fieau teaches the apparatus of claim 21. Fieau does not teach wherein, to support communication of the firewall session state information from the primary router to the secondary router via the datapath secure session, the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least: 	However, Moisand teaches wherein, to support communication of the firewall session state information from the primary router to the secondary router via the datapath secure session, the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least: 	receive the firewall session state information at a firewall instance of the secondary router from the datapath of the secondary router via a fast-path firewall link(see US 8339959, Moisand, col. 5, lines 26-52, where a routing plane and forwarding plane operate as a router and configured to use a fast path data path during a communication session event[e.g. provisioning of session state info.] via a firewall fast path.); and 	distribute the firewall session state information from the firewall instance of the secondary router to a set of interface devices of the secondary router(see US 8339959, Moisand, col. 5, lines 53-64, where packet information is received[i.e. distributed] by a network device via an interface). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fieau with the teaching of Moisand because a user would have been motivated to process firewall session information using a fast path when transmitting information between a first router and a (see Moisand, col. 3, lines 39-54)
 	
5.) Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190081889, Fieau in view of US 8959612, DeBaille and further in view of US 8339959, Moisand
 	In regards to claim 28, the combination of Fieau and DeBaille teach the apparatus of claim 27, wherein, to support communication of the firewall session state information from the primary router to the secondary router via the control plane secure session, the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least:  	send the firewall session state information from the management instance of the primary router toward the management instance of the secondary router via the control plane secure session(see US 8959612, DeBaille, col. 2, lines 48-65, where an interconnection system provides data security for data exchanged between a first network and a second network, wherein a first router in the first network sends a data stream, via a first firewall, to a second firewall via a second router in a second network); 	The combination of Fieau and DeBaille do not teach receive the firewall session state information at the management instance of the primary router from a firewall instance of the primary router 	However, Moisand teaches receive the firewall session state information at the  (see US 8339959, Moisand, col. 1, lines 40-42, where a firewall forwards flow state information of a communication session between two devices[e.g. routers]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Fieau and DeBaille with the teaching of Moisand because a user would have been motivated to process firewall session information using a fast path when transmitting information between a first router and a second router in order to enable processing state information more efficiently(see Moisand, col. 3, lines 39-54)
 	In regards to claim 29, the combination of Fieau and DeBaille teaches the apparatus of claim 27, wherein, to support communication of the firewall session state information from the primary router to the secondary router via the control plane secure session, the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least: 	receive the firewall session state information at the management instance of the secondary router from the management instance of the primary router via the control plane secure session(see US 8959612, DeBaille, col. 2, lines 48-65 and col. 8, lines 9-11, where an interconnection system provides data security for data exchanged between a first network and a second network, wherein a first router in the first network sends a data stream, via a first firewall, to a second firewall via a second router in a second network, wherein the interconnection system provides management services); and 	the combination of Fieau DeBaille does not teach provide the firewall session  (see US 8339959, Moisand, col. 1, lines 40-42, where a firewall forwards flow state information of a communication session between two devices[e.g. routers]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Fieau and DeBaille with the teaching of Moisand because a user would have been motivated to process firewall session information using a fast path when transmitting information between a first router and a second router in order to enable processing state information more efficiently(see Moisand, col. 3, lines 39-54) 	In regards to claim 30, the combination of Fieau and DeBaille teach the apparatus of claim 27. The combination of Fieau and DeBaille do not teach wherein, to support communication of the firewall session state information from the primary router to the secondary router via the control plane secure session, the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least:  	receive the firewall session state information at a firewall instance of the secondary router from the management instance of the secondary router; and 	distribute the firewall session state information from the firewall instance of the secondary router to a set of interface devices of the secondary router 	However, Moisand teaches wherein, to support communication of the firewall session state information from the primary router to the secondary router via the control plane secure session, the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least:  	receive the firewall session state information at a firewall instance of the secondary router from the management instance of the secondary router(see US 8339959, Moisand, col. 1, lines 40-42, where a firewall forwards flow state information of a communication session between two devices[e.g. routers]); and 	distribute the firewall session state information from the firewall instance of the secondary router to a set of interface devices of the secondary router(see US 8339959, Moisand, col. 5, lines 53-64, where packet information is received[i.e. distributed] by a network device via an interface). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Fieau and DeBaille with the teaching of Moisand because a user would have been motivated to process firewall session information using a fast path when transmitting information between a first router and a second router in order to enable processing state information more efficiently(see Moisand, col. 3, lines 39-54)
 6.) Claims 31 and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190081889, Fieau in view of US 8339959, Moisand
 (see US 20190081889, Fieau, para. 0069, where a router implicitly receives packet flow information); determine, by the interface device of the primary router based on the packet, context information associated with the packet(see US 20190081889, Fieau, para. 0020, where signaling messages[i.e. packet] includes information describing requirements[i.e. context] of a terminal and appliance that is received the communication path management device for analysis); 	Fieau does not teach send, by the interface device of the primary router toward a firewall instance of the primary router via a fast-path firewall link, the context information associated with the packet; and receive, by the interface device of the primary router, the firewall session state information 	However, Moisand teaches send, by the interface device of the primary router toward a firewall instance of the primary router via a fast-path firewall link, the context information associated with the packet(see US 8339959, Moisand, col. 5, lines 26-52, where a routing plane and forwarding plane operate as a router and configured to use a fast path data path during a communication session event[e.g. provisioning of session state info.] via a firewall fast path.); and receive, by the interface device of the primary router, the firewall session state information(see US 8339959, Moisand, col. 1, lines 40-42, where a firewall forwards flow state information of a communication session between two devices[e.g. routers]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fieau with the teaching of Moisand because a user would have been motivated to process firewall session information using a fast path when transmitting information between a first router and a second router in order to enable processing state information more efficiently(see Moisand, col. 3, lines 39-54)
  	In regards to claim 33, Fieau teaches the apparatus of claim 21, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least: 	send, by the datapath of the secondary router toward the datapath of the primary router via the datapath secure session, the context information(see US 20190081889, Fieau, para. 0020 and 0069, where signaling messages[i.e. packet] includes information describing requirements[i.e. context] of a terminal and appliance that is received the communication path management device for analysis, wherein the management device is situated on a data path of the router); 	Fieau does not teach receive, at the datapath of the secondary router from an interface device of the secondary router, context information associated with a packet received at the interface device of the secondary router 	However, Moisand teaches receive, at the datapath of the secondary router from an interface device of the secondary router, context information associated with a packet received at the interface device of the secondary router (see US 8339959, Moisand, col. 5, lines 53-64, where packet information is received[i.e. distributed] by a network device via an interface). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fieau with the teaching of Moisand because a user would have been motivated to process firewall session information using a fast path when transmitting information between a first router and a second router in order to enable processing state information more efficiently(see Moisand, col. 3, lines 39-54)
 	In regards to claim 34, Fieau teaches the apparatus of claim 21, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least: 	receive, at the datapath of the primary router from the datapath of the secondary router via the datapath secure session, context information associated with a packet received at an interface device of the secondary router(see US 20190081889, Fieau, para. 0020 and 0069, where signaling messages[i.e. packet] includes information describing requirements[i.e. context] of a terminal and appliance that is received the communication path management device for analysis, wherein the management device is situated on a data path of the router); and 	Fieau does not teach send, by the datapath of the primary router toward a firewall instance of the primary router via a fast-path firewall link, the context information 	However, Moisand teaches send, by the datapath of the primary router toward a firewall instance of the primary router via a fast-path firewall link, the context information (see US 8339959, Moisand, col. 1, lines 40-42, where a firewall forwards flow state information of a communication session between two devices[e.g. routers]).(see Moisand, col. 3, lines 39-54)
 	In regards to claim 35, Fieau teaches the apparatus of claim 21. Fieau does not teach wherein, to support communication of the firewall session state information from the primary router to the secondary router via the datapath secure session, the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least: 	receive the firewall session state information at the datapath of the primary router from a firewall instance of the primary router via a fast-path firewall link; and 	broadcast, by the datapath of the primary router, the firewall session state information toward a set of interface devices of the primary router and toward the datapath of the secondary router via the datapath secure session 	However, Moisand teaches wherein, to support communication of the firewall session state information from the primary router to the secondary router via the datapath secure session, the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least: 	receive the firewall session state information at the datapath of the primary router from a firewall instance of the primary router via a fast-path firewall link(see US 8339959, Moisand, col. 5, lines 26-52, where a routing plane and forwarding plane operate as a router and configured to use a fast path data path during a communication session event[e.g. provisioning of session state info.] via a firewall fast path.); and 	broadcast, by the datapath of the primary router, the firewall session state information toward a set of interface devices of the primary router and toward the datapath of the secondary router via the datapath secure session(see US 8339959, Moisand, col. 5, lines 53-64 and col. 10, line 64-col. 11, line 9, where packet information are received[i.e. distributed] by a network device via interfaces). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fieau with the teaching of Moisand because a user would have been motivated to process firewall session information using a fast path when transmitting information between a first router and a second router in order to enable processing state information more efficiently(see Moisand, col. 3, lines 39-54)
 	In regards to claim 36, Fieau teaches the apparatus of claim 21. Fieau does not teach wherein, to support communication of the firewall session state information from the primary router to the secondary router via the datapath secure session, the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least: 	receive the firewall session state information at the datapath of the secondary router from the datapath of the primary router via the datapath secure session; and broadcast, by the datapath of the secondary router, the firewall session state information toward a set of interface devices of the secondary router 	However, Moisand teaches wherein, to support communication of the firewall session state information from the primary router to the secondary router via the datapath secure session, the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least: 	receive the firewall session state information at the datapath of the secondary router from the datapath of the primary router via the datapath secure session(see US 8339959, Moisand, col. 1, lines 40-42, where a firewall forwards flow state information of a communication session between two devices[e.g. routers]); and broadcast, by the datapath of the secondary router, the firewall session state information toward a set of interface devices of the secondary router(see US 8339959, Moisand, col. 5, lines 53-64 and col. 10, line 64-col. 11, line 9, where packet information are received[i.e. distributed] by a network device via interfaces). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fieau with the teaching of Moisand because a user would have been motivated to process firewall session information using a fast path when transmitting information between a first router and a second router in order to enable processing state information more efficiently(see Moisand, col. 3, lines 39-54)
7.) Claims 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190081889, Fieau in view of US 20090059937, Kanada 
(see US 20190081889, Fieau, fig. 4, item 230[processing unit]); and at least one memory including computer program code(see US 20190081889, Fieau, para. 0112 and fig. 4, item 220[memory], where programming code stored in a memory);  	wherein the at least one memory and the computer program code are configured to, with the at least one processor(see US 20190081889, Fieau, fig. 4, items 220[memory] and 230[processing unit] ),  	Fieau does not teach cause the apparatus to at least: determine, by a primary router supporting a firewall policy and based on firewall policy information, a change to the firewall policy at the primary router; send, by the primary router toward a secondary router, the firewall policy information; apply, by the primary router, the change to the firewall policy at the primary router; and send, by the primary router toward the secondary router, an indication of application of the change to the firewall policy at the primary router; 	However, Kanada teaches cause the apparatus to at least: determine, by a primary router supporting a firewall policy and based on firewall policy information, a change to the firewall policy at the primary router(see US 20090059937, Kanada, fig. 5 and para. 0127, where a change to a policy of border routers[103], as determined by requests received from both border routers, is sent by a resource management server to an entrance router and subsequently distributed to an exit router); (see US 20090059937, Kanada, fig. 1 and fig. 5, steps 702 and 703, where an entrance router[103] receives a policy, sent by the resource management server, and subsequently distributes policy to exit router[104]);  	apply, by the primary router, the change to the firewall policy at the primary router (see US 20090059937, Kanada, para. 0235, where updated policies are implicitly applied to modify a QoS value); and  	send, by the primary router toward the secondary router, an indication of application of the change to the firewall policy at the primary router(see US 20090059937, Kanada, para. 0261 and fig. 4D, step 492, where a QoS message is received by a border router from another border router indicating a change in the QoS). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fieau with the teaching of Kanada because a user would have been motivated to apply use of routing policies, taught by Kanada, to the firewall policy, taught by Fieau, in order to adapt the routing of flows to constraints on bandwidth and other session parameters when network traffic flow between a first router and second router (see Kanada, para. 0006)  
 	In regards to claim 39, Fieau teaches an apparatus, comprising: at least one processor(see US 20190081889, Fieau, fig. 4, item 230[processing unit]); andat least one memory including computer program code(see US 20190081889, Fieau, para. 0112 and fig. 4, item 220[memory], where programming code stored in a memory); 	wherein the at least one memory and the computer program code are configured to, with the at least one processor(see US 20190081889, Fieau, fig. 4, items 220[memory] and 230[processing unit] ),  	Fieau does not teach cause the apparatus to at least: receive, by a secondary router from a primary router, firewall policy information associated with a firewall policy; determine, by the secondary router based on the firewall policy information, a change to the firewall policy; receive, by the secondary router from the primary router, an indication of application of the change to the firewall policy at the primary router; and apply, by the secondary router based on the indication of application of the change to the firewall policy at the primary router, the change to the firewall policy at the secondary router 	However, Kanada teaches cause the apparatus to at least: receive, by a secondary router from a primary router, firewall policy information associated with a firewall policy(see US 20090059937, Kanada, fig. 1 and fig. 5, steps 702 and 703, where an entrance router[103] receives a policy, sent by the resource management server, and subsequently distributes policy to exit router[104]); determine, by the secondary router based on the firewall policy information, a change to the firewall policy(see US 20090059937, Kanada, fig. 5 and para. 0127, where a change to a policy of border routers[103], as determined by requests received from both border routers, is sent by a resource management server to an entrance router and subsequently distributed to an exit router); receive, by the secondary router from the primary router, an indication of application of the change to the firewall policy at the primary router(see US 20090059937, Kanada, para. 0261 and fig. 4D, step 492, where a QoS message is received by a border router from another border router indicating a change in the QoS); and apply, by the secondary router based on the indication of application of the change to the firewall policy at the primary router, the change to the firewall policy at the secondary router (see US 20090059937, Kanada, para. 0235, where updated policies are implicitly applied to modify a QoS value). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fieau with the teaching of Kanada because a user would have been motivated to apply use of routing policies, taught by Kanada, to the firewall policy, taught by Fieau, in order to adapt the routing of flows to constraints on bandwidth and other session parameters when network traffic flow between a first router and second router (see Kanada, para. 0006)
CONCLUSION

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is (571)270-7469.  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GREGORY A LANE/                                              Examiner, Art Unit 2438                                                                                                                                                          


/David J Pearson/Primary Examiner, Art Unit 2438